DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered. 
Response to Amendment
	The Examiner acknowledges the amending of claims 1, 10, 11, 13, 15, 16, 20 and the addition of claim 21.
Response to Arguments
	The Examiner agrees with the Applicant’s arguments that the currently amended claims are not taught by the prior art.
Allowable Subject Matter
Claims 1-4, 6-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11 and 21 outline 2 methods and a device for producing light emission from a transistor type 3 terminal semiconductor device. The claims provide a quantum cascade region between base and collector regions, quantum well structures in the emitter region (claims 1 and 11) or the emitter or base region (claim 21). The quantum wells produce a wavelength band which includes UV while the cascade region produces a wavelength band that includes at least IR or THz. A waveband controller is used to switch operation from the quantum well output to the cascade output and a modulator is used to control pulse characteristics of each of the quantum well emission and the cascade emission. Claim 21 further provides for a particular anti-reflection stack of layers on the transistor light emitting device. The prior art (see US 2014/0050241) was found to teach a similar transistor laser device using a cascade region and a quantum well region, however the quantum well region was taught to be provided in the base as opposed to the emitter. Further, art such as US 2015/0311665 was found to teach using AR coatings on similar multi-wavelength cascade devices, but failed to teach the particular multi-layer with particular refractive index relationship outlined in claim 21. The prior art was therefore not found to teach or suggest combining all of the claim elements outlined above in addition to the particular quantum well location in the emitter or the particular AR coating arrangement. The claims are therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828